UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 12-1955




In re:    RANDOLPH HARRIS AUSTIN,       a/k/a    Randolph   Harris,
a/k/a Matarbus Raynard Fewell,



                 Petitioner.



                  On Petition for a Writ of Mandamus.
             (3:05-cr-00213-RJC-DCK-1; 3:11-cv-00040-RJC)


Submitted:    November 2, 2012               Decided:   November 8, 2012


Before SHEDD, DUNCAN, and AGEE, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Randolph Harris Austin, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Randolph     Harris    Austin      petitions       for        a    writ   of

mandamus, alleging the district court has unduly delayed acting

on his 28 U.S.C.A. § 2255 (West Supp. 2012) motion.                          He seeks an

order from this court directing the district court to act.                               We

find    the    present     record    does   not    reveal      undue    delay       in   the

district court.        Accordingly, while we grant leave to proceed in

forma pauperis, we deny the mandamus petition.                       We deny Austin’s

request       to   reassign   his    case   to    a     different      district      court

judge.        We dispense with oral argument because the facts and

legal    contentions       are   adequately       presented      in     the       materials

before    the      court   and   argument       would    not   aid     the       decisional

process.



                                                                       PETITION DENIED




                                            2